                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 1:18cr213-4
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER
ELIAS REYES,                                )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Elias Reyes' ("Defendant") plea

of guilty and enter a finding of guilty against defendant. (Doc. No. 91.)

       On June 5, 2018, the government filed a superseding indictment against

defendant. (Doc. No. 11.) On March 20, 2019, this Court issued an order assigning this

case to Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea.

(Doc. No. 86.)

       On April 2, 2019, a hearing was held in which defendant entered a plea of guilty

to counts 1and 2 of the superseding indictment, charging him with Conspiracy to Possess

with Intent to Distribute and Distribute Cocaine, in violation of 21 U.S.C. Sections 846,

841(a)(1) and (b)(1)(B), and Distribution of Cocaine, in violation of 21 U.S.C. Section

841(a)(1) and (b)(1)(B). Magistrate Judge Limbert received defendant's guilty plea and

issued a Report and Recommendation ("R&R") recommending that this Court accept the

plea and enter a finding of guilty. (Doc. No. 91.)
       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of counts 1 and 2 in violation of 21

U.S.C. Sections 846, 841(a)(1) and (b)(1)(B), and 21 U.S.C. Section 841(a)(1)

and (b)(1)(B). The sentencing will be held on July 16, 2019 at 1:00 p.m.

        IT IS SO ORDERED.



Dated: April 22, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
